Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          DETAILED ACTION

1.	This action is responsive to:  an original application filed on 3 August 2019.	
2.	Claims 1-29 are currently pending and claims 1, 11, 17 and 23 are independent claims. 
                                           Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

        Priority

4.	No Priority claimed.
        Drawings

5.	The drawings filed on 3 August 2019 are accepted by the examiner. 

                                                      Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-29 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Martin et al. (US Publication No. 20180004948), hereinafter Martin.  
 
In regard to claim 1: 
accessing data associated with one or more communications of an entity (Martin, ¶25). 
determining one or more behaviors based on the data associated with the one or more communications of the entity (Martin, ¶53).
determining one or more sequences of the one or more behaviors of the entity (Martin, ¶75). 
determining, by a processing device, a profile based on the one or more sequences of the one or more behaviors, wherein the profile comprises a classification of the entity (Martin, ¶76, 88).
and storing the profile (Martin, ¶15).

In regard to claim 2:
wherein the profile comprises a sequence of behaviors associated with the classification (Martin, ¶73).

In regard to claim 3:
wherein the profile further comprises an attribute associated with the entity (Martin, ¶15).

In regard to claim 4: 
wherein the one or more communications associated with the entity are accessed from at least one of a log, traffic data, information from an external system, or classification information (Martin, ¶24).

In regard to claim 5: 
wherein the classification information is based on an attribute associated with the entity (Martin, ¶15).

In regard to claim 6:
wherein the one or more sequences of behavior comprises a plurality of behaviors associated with a period of time (Martin, ¶26).

In regard to claim 7:
wherein the profile comprises a state machine, and wherein at least one state of the state machine is associated with an occurrence of a first behavior (Martin, ¶23).

In regard to claim 8:
wherein the profile comprises a plurality of rules, wherein the plurality of rules comprises at least one conditional rule (Martin, ¶26).

In regard to claim 9:
wherein the storing comprises uploading the profile to a remote system (Martin, ¶30, 59).

In regard to claim 10:
further comprising: validating the profile (Martin, ¶23).

In regard to claim 11:
a memory (Martin, ¶117).
and a processing device, operatively coupled to the memory (Martin, ¶117), to: access data associated with one or more communications of an entity (Martin, ¶25).
determine one or more behaviors based on the data associated with the one or more communications of the entity (Martin, ¶53).
determine one or more sequences of the one or more behaviors of the entity (Martin, ¶75).
determine a profile based on the one or more sequences of the one or more behaviors, wherein the profile comprises a classification of the entity (Martin, ¶88, 76).
and storing the profile (Martin, ¶15).

In regard to claim 12:
wherein the profile comprises a sequence of behaviors associated with the classification (Martin, ¶73). 

In regard to claim 13: 
wherein the profile further comprises an attribute associated with the entity (Martin, ¶15).

In regard to claim 14:
wherein the one or more sequences of behavior comprises a plurality of behaviors associated with a period of time (Martin, ¶116).

In regard to claim 15:
wherein the profile comprises a state machine, wherein at least one state of the state machine is associated with an occurrence of a first behavior (Martin, ¶23, 26).

In regard to claim 16:
wherein the profile comprises a plurality of rules, wherein the plurality of rules comprises at least one conditional rule (Martin, ¶26).
 
In regard to claim 17:
A non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to: access data associated with one or more communications of an entity (Martin, ¶117, 25).
determine one or more behaviors based on the data associated with the one or more communications of the entity (Martin, ¶53).
determine one or more sequences of the one or more behaviors of the entity (Martin, ¶75). 
determine, using the processing device, a profile based on the one or more sequences of the one or more behaviors, wherein the profile comprises a classification of the entity (Martin, ¶76, 88).
and storing the profile (Martin, ¶15).

In regard to claim 18:
wherein the profile comprises a sequence of behaviors associated with the classification (Martin, ¶73).

In regard to claim 19:
wherein the profile further comprises an attribute associated with the entity (Martin, ¶15).
 
In regard to claim 20:
wherein the one or more sequences of behavior comprises a plurality of behaviors associated with a period of time (Martin, ¶26).

In regard to claim 21:
accessing data associated with one or more communications of an entity (Martin, ¶25). 
accessing one or more entity profiles, wherein the entity profiles comprises one or more behavior sequences (Martin, ¶59, 37).
determining one or more behaviors from the data associated with one or more communications of the entity (Martin, ¶75).
determining, by a processing device, a classification of the entity based on a matching of a behavior sequence of at least one entity profile of the one or more entity profiles with the one or more behaviors determined from the data associated with the one or more communications of the entity (Martin, ¶76, 88, 69).
and storing the classification (Martin, ¶93-94. 52).

In regard to claim 22:
wherein at least one of the entity profiles further comprises an attribute (Martin, ¶15). 

In regard to claim 23:
wherein the one or more communications associated with the entity are accessed from at least one of a log, traffic data, information from an external system, or classification information (Martin, ¶24).

In regard to claim 24: 
wherein the classification information is based on an attribute associated with the entity (Martin, ¶15).

In regard to claim 25:
wherein at least one of the one or more behavior sequences is associated with a period of time (Martin, ¶26, 15).

In regard to claim 26:
wherein the profile comprises a state machine, and wherein at least one state of the state machine is associated with an occurrence of a first behavior (Martin, ¶23).

In regard to claim 27:
wherein the profile comprises a plurality of rules, and wherein the plurality of rules comprises at least one conditional rule (Martin, ¶26).

In regard to claim 28:
wherein data associated with the one or more communications of the entity comprises information associated with an environment comprising the entity (Martin, ¶30).

In regard to claim 29:
applying a policy based on the classification of the entity (Martin, ¶26, 10). 

 Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890